
	
		III
		111th CONGRESS
		1st Session
		S. RES. 236
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Mr. Cardin (for himself,
			 Mr. Voinovich, Mr. Harkin, and Mr.
			 Brownback) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Commemorating the 175th anniversary of the
		  abolition of slavery in the British Empire on August 1, 1834.
	
	
		Whereas the United States and the United Kingdom have
			 become beacons of freedom and democracy around the world;
		Whereas the history of the people of Africa is
			 inextricably tied to the histories of the United States and the United
			 Kingdom;
		Whereas, for centuries, millions of people from Africa and
			 their descendants were enslaved in the United States and the territories of the
			 British Empire;
		Whereas the slave trade spanned many regions of the world,
			 including Africa, the Caribbean, the United States, and territories of the
			 British Empire;
		Whereas the people of Africa forced into slavery were
			 dehumanized, humiliated, abused, and often separated from their families to be
			 sold;
		Whereas the institution of slavery, predicated upon racist
			 beliefs, infected and corrupted the social fabrics of the United States and the
			 United Kingdom;
		Whereas the Underground Railroad embodied courage,
			 hospitality, and fortitude, and served as an impetus for the abolition of
			 slavery;
		Whereas the Underground Railroad provided a means of
			 escape from slavery by incorporating a network of abolitionists, secret routes,
			 and safe houses throughout the United States and the territories of the British
			 Empire;
		Whereas the efforts of Harriet Tubman and like-minded
			 abolitionists in the Underground Railroad helped tens of thousands of slaves
			 escape to freedom during the early 19th century;
		Whereas Harriet Tubman demonstrated her fearless devotion
			 to liberty during her service as a conductor on the Underground Railroad and
			 was responsible for leading fugitive slaves through the countryside to safe
			 houses;
		Whereas Harriet Tubman became known as
			 Moses among slaves and abolitionists because her estimated 19
			 trips in the decade following her emancipation in 1849 to States that permitted
			 slavery led to the liberation of approximately 300 slaves;
		Whereas the Fugitive Slave Law of 1850 jeopardized the
			 safety of escaped slaves in the United States;
		Whereas the establishment of Underground Railroad safe
			 houses in Canada, a territory of the British Empire, provided a safe haven for
			 escaped slaves;
		Whereas the abolition of slavery in the British Empire on
			 August 1, 1834, established a chief terminal for the Underground Railroad and
			 laid the foundation for the eventual abolition of slavery in the United
			 States;
		Whereas the Salem Chapel British Methodist Episcopal
			 Church in St. Catharines, Ontario, Canada, served as an important center of
			 abolitionist activity and served as the final destination for many escaped
			 slaves;
		Whereas many freed slaves became members of Salem Chapel
			 British Methodist Episcopal Church and settled in the community; and
		Whereas the abolition of slavery in the British Empire
			 influenced the United States by setting the precedent that the dehumanizing
			 practice of slavery would not, and could not, be tolerated if a Nation is to
			 conform with the fundamental tenets of democracy and equality for all people:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 fundamental importance of the abolition of slavery in the British Empire in the
			 history of the United States and Canada; and
			(2)celebrates the
			 175th anniversary of the abolition of slavery in the British Empire on August
			 1, 1834.
			
